Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth (US20210031580A1), henceforth referred to as Booth.
Regarding Claim 1, Booth discloses an all-terrain vehicle, comprising: a frame (Abstract: "A recreational off-highway vehicle includes a vehicle frame"), a trailing arm (Abstract: "Each rear suspensions includes a trailing arm"), a front end of the trailing arm being connected to the frame (Claim 1: "a trailing arm having a front end pivotally connected to the vehicle frame"), an upper tie rod (Figure 4: first control link 46L), an inner end of the upper tie rod being connected to the frame and an outer end of the upper tie rod being mounted at a rear end of the trailing arm (Figure 4: first control link 46L connected to rear knuckle 44L and vehicle frame), and a lower tie rod (Figure 4: Third control link 50L), an inner end of the lower tie rod being connected to the frame and an outer end of the lower tie rod being mounted at the rear end of the trailing arm (Figure 4: Third control link 50L attached to rear knuckle 44L and vehicle frame), the lower tie rod being located below the upper tie rod (Figure 4: Third control link 50L located below control link 46L), and an included angle between the upper tie rod and the lower tie rod being a, and a satisfying a relationship: 0 < a < 50 (Figure 4: Angle between 46L and 50L depicted as between 0 and 50 degrees).
Regarding Claim 2, Booth discloses an included angle between the upper tie rod and the horizontal plane is b (Figure 2: control link 46L forms an angle with the horizontal plane), an included angle between the lower tie rod and the horizontal plane is c (Figure 2: Third control link 50L forms an angle with the horizontal plane), and b and c satisfy a relationship: b < c (Figure 2: angle of control link 46L with horizontal plane is smaller than angle of third control link 50L with horizontal plane ).
Regarding Claim 3, Booth discloses b and c respectively satisfy relationship 0<b<=28, 0<c<=30 (Figure 2: angle of control link 46L and horizontal plane is between 0 and 28 degrees, and angle of control link 50L and horizontal plan is between 0 and 30 degrees).
Regarding Claim 4, Booth discloses a satisfies relationship 0<a<3 (Figure 18: 46L and 50L depicted as substantially parallel).
Regarding Claim 5, Booth discloses an axle support  (Figure 4: wheel hub 70 supports axle 40), and a toe control rod  (Paragraph [0077]: "With this arrangement of the left rear suspension 26L, the first control link 46L, the second control link 48L and the third control link 50L are connected to the floating rear knuckle 44L and connected to the vehicle frame 12 at points that maintain a zero toe"), an outer end of the toe control rod being connected to the axle support and an inner end of the toe control rod being connected to the frame (Figure 4: control link 48L is connected  to knuckle 44L and the vehicle frame), and the toe control rod being located between the upper tie rod and the lower tie rod (Figure 7: control link 48L is located between links 46L and 50L).
Regarding Claim 6, Booth discloses the toe control rod has an included angle with the upper tie rod and an included angle with the lower tie rod (Figure 2: control link 48L forms angles with upper control link 46L and lower control link 50L).
Regarding Claim 7, Booth discloses the included angle between the toe control rod and the lower tie rod is d, and d satisfies a relationship 0<d<50 (Figure 2: control link 48L forms an angle with lower control link 50L between 0 and 50 degrees).
Regarding Claim 10, Booth discloses An all-terrain vehicle, comprising: a frame (Abstract: "A recreational off-highway vehicle includes a vehicle frame"), a trailing arm (Abstract: "Each rear suspensions includes a trailing arm"), a front end of the trailing arm being connected to the frame (Claim 1: "a trailing arm having a front end pivotally connected to the vehicle frame"), an axle support (Figure 4: wheel hub 70 supports axle 40), the axle support having an upper mounting end and a lower mounting end (Figure 17: axle support knuckle 44L has upper and lower trailing arm mounts 66), and the upper mounting end and the lower mounting end being spaced in the vertical direction and connected to a rear end of the trailing arm (Figure 17: knuckle mount 66 for trailing arm 42L has vertically spaced attachment points), an upper tie rod (Figure 4: first control link 46L), an inner end of the upper tie rod being connected to the frame and an outer end of the upper tie rod being mounted at the rear end of the trailing arm (Figure 4: Third control link 50L attached to rear knuckle 44L and vehicle frame), and a lower tie rod (Figure 4: Third control link 50L), an inner end of the lower tie rod being connected to the frame and an outer end of the lower tie rod being mounted at the rear end of the trailing arm (Figure 4: Third control link 50L attached to rear knuckle 44L and vehicle frame), and the lower tie rod being located below the upper tie rod (Figure 4: Third control link 50L located below second control link 48L), wherein a mounting axis of the upper mounting end at the rear end of the trailing arm and a mounting axis of the outer end of the upper tie rod at the rear end of the trailing arm are non-collinear (Figure 17: knuckle mount 66 attachment points 66 are non-colinear with control link mount 73), and/or a mounting axis of the lower mounting end at the rear end of the trailing arm and a mounting axis of the outer end of the lower tie rod at the rear end of the trailing arm are non-collinear (Figure 17: knuckle mount 66 attachment points 66 are non-colinear with control link mount 72).
Regarding Claim 11, Booth discloses the mounting axis of the upper mounting end at the rear end of the trailing arm is located outside the mounting axis of the outer end of the upper tie rod at the rear end of the trailing arm in an inner-outer direction (Figure 17: axis of upper attachment point of knuckle mount 66 is located outside the mounting axis of control link attachment point 72), and/or the mounting axis of the lower mounting end is located outside the mounting axis of the outer end of the lower tie rod in an outer-inner direction (Figure 17: axis of lower attachment point of knuckle mount 66 is located outside the mounting axis of control link attachment point 73). 
Regarding Claim 13, Booth discloses the outer end of the upper tie rod is located on the rear side of the upper mounting end in a front-rear direction (Figure 15: upper control link 46L is mounted at mount 72 behind the upper attachment point of knuckle mount 66), and/or the outer end of the lower tie rod is located on the rear side of the lower mounting end in the front-rear direction (Figure 15: lower control link 50L is mounted at mount 73 behind the lower attachment point of knuckle mount 66).
Regarding Claim 16, Booth discloses a bracket assembly connected to the rear end of the trailing arm (Figure 17: knuckle mount 66 and rear knuckle 44L), the outer end of the upper tie rod and the outer end of the lower tie rod being respectively connected to the bracket assembly (Figure 15: upper and lower links connect at mounts 72 and 73 respectively).
Regarding Claim 17, Booth discloses the bracket assembly comprises: a first upper bracket (Figure 15: third upper bracket is upper attachment point of knuckle mount 66), a second upper bracket (Figure 15: first upper bracket 71), a third upper bracket (Figure 15: second upper bracket 72), a first lower bracket (Figure 15: third lower bracket is lower attachment point of knuckle mount 66), a second lower bracket  (Figure 16: control link mount 73), and a third lower bracket (Figure 16: first upper and lower brackets are vertically opposite each other), wherein the first upper bracket and the first lower bracket are arranged oppositely in the vertical direction (Figure 16: first upper and lower brackets are vertically opposite each other), and connected to the rear end of the trailing arm (Figure 16: first upper and lower brackets are connected to the trailing arm 42L), the second upper bracket is connected between the first upper bracket and the third upper bracket (Figure 16: upper attachment point of knuckle 44L is between 72 and 71, the second lower bracket is connected between the first lower bracket and the third lower bracket (Figure 16: lower attachment point of knuckle 44L is between 73 and 74), the upper mounting end of the axle support is arranged between the first upper bracket and the third upper bracket (Figure 16: knuckle 44L attachment points are between first and third upper brackets), and the lower mounting end of the axle support is arranged between the first lower bracket and the third lower bracket (Figure 16: knuckle 44L has attachment points between first and third lower brackets), the outer end of the upper tie rod is arranged between the second upper bracket and the third upper bracket  (Figure 15: upper link 46L located between mount 72 and upper attachment point of bracket 66), and the outer end of the lower tie rod is arranged between the second lower bracket and the third lower bracket (Figure 15: lower link 46L located between mount 73 and lower attachment point of bracket 66).
Regarding claim 18, Booth discloses the third upper bracket comprises: a first mounting plate (Figure 17:  mount 66 has a first mounting plate on the top, forward side), a second mounting plate and a first connecting plate (Figure 17: top portion of knuckle 44L forms a second mounting plate and is connected via bolt and rear connecting plate of mount 66, to mount 66), wherein the first connecting plate is connected to the second upper bracket (Figure 17: connecting plate on the back side of link mount 66 is connected to mount 72 via knuckle 44L), the first mounting plate is provided with a first mounting hole and corresponds to the upper mounting end (Figure 17: second mount plate has a hole and bolt that attaches mount 66 to knuckle 44L), the second mounting plate is provided with a second mounting hole and corresponds to the outer end of the upper tie rod (Figure 17: second mount plate formed from upper portion of knuckle 44L mounts to upper tie rod 46L at mount 72), the first mounting plate and the second mounting plate are misaligned with one arranged inside and the other arranged outside (Figure 17: first mount plate of 66 is on the inner side of the vehicle, and the second mount plate of top portion of knuckle 44L is on the outer side of the first mount plate), and axes of the first mounting hole and the second mounting hole are non-collinear (Figure 17: mount 72 and upper mount portion of 66 are non-collinear), and/or the third lower bracket comprises: a third mounting plate (Figure 17:  mount 66 has a third mounting plate on the bottom forward side), a fourth mounting plate and a second connecting plate (Figure 17: bottom portion of knuckle 44L forms a third mounting plate and is connected via bolt and rear connecting plate of mount 66, to mount 66), wherein the second connecting plate is connected to the second lower bracket (Figure 17: connecting plate on the back side of link mount 66 is connected to mount 73 via knuckle 44L), the third mounting plate is provided with a third mounting hole and corresponds to the lower mounting end (Figure 17: third mount plate has a hole and bolt that attaches mount 66 to knuckle 44L), the fourth mounting plate is provided with a fourth mounting hole and corresponds to the outer end of the lower tie rod (Figure 17: fourth mount plate formed from lower portion of knuckle 44L mounts to lower tie rod 50L at mount 73), the third mounting plate and the fourth mounting plate are misaligned with one arranged inside and the other arranged outside (Figure 17: third mount plate of 66 is on the inner side of the vehicle, and the second mount plate of bottom portion of knuckle 44L is on the outer side of the third mount plate), and axes of the third mounting hole and the fourth mounting hole are non-collinear (Figure 17: mount 73 and lower mount portion of 66 are non-collinear).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of De Grammont (US20190367086A1), henceforth referred to as De Grammont.
Regarding Claim 8,  Booth discloses the outer end of the toe control rod is outward beyond a line connecting the outer end of the upper tie rod and the outer end of the lower tie rod (Figure 4: outer end of control link 48L connects at a point that is not along the axis formed by the outer connection points of control links 46L and 50L), and/or the inner end of the toe control rod is inward beyond a line connecting the inner end of the upper tie rod and the inner end of the lower tie rod (Figure 4: inner end of control link 48L connects at a point that is not along the axis formed by the inner connection points of control links 46L and 50L). However, Booth does not teach the toe rod being longer than the tie rods. De Grammont discloses a length of the toe control rod is greater than a length of the upper tie rod and greater than a length of the lower tie rod (Figure 25A: tie rod 356 is depicted as longer than upper link 354 and lower link 358). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the tie rod length of De Grammont in order to connect the wheels to a steering actuator (Paragraph [0159]: “As shown in FIG. 23, rear left and rear right tie rods 356 operatively connect the actuator 802 to the left and right rear wheels 18 respectively”).
Regarding Claim 9, Booth discloses and the outer end of the toe control rod is connected to the toe knuckle arm seat (Figure 15: control link 48L connected to link mount 71 at joint 88a). However, Booth does not teach a rear toe knuckle arm seat at the rear of the axle support. De Grammont discloses a rear end of the axle support is provided with a toe knuckle arm seat (Figure 24a: aperture 303 accepts the toe rod 356 at the rear of the axle support). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the toe rod connection location of De Grammont in order to limit rotation of the inner tie rod ends (Paragraph [0162]: “Thus, when the actuator motor 810 drives the pinion 814, which in turn drives the rack 812, the connector bracket 816 slides (leftwardly or rightwardly) within the slot of the mounting bracket 806 which prevents or otherwise limits rotation of the inner ends 820 of the tie rods 356 about a vertical axis”).
Regarding Claim 15, Booth discloses the axle support is correspondingly connected with an axle (Figure 13: left drive shaft 40 is connected to rear knuckle 44L). However, Booth does not teach the axle being parallel to the suspension arms. De Grammont discloses a center line between the outer end of the upper tie rod and the outer end of the lower tie rod is a first straight line (Figure 16: center line between lower link 358 and upper link 354 is a straight line), and the first straight line is arranged in parallel to a rotation kingpin axis of the axle (Figure 16: center line between lower link 358 and upper link 354 is a straight line and is parallel to rotation axis 258 of the kingpin 256). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the suspension geometry of De Grammont in order to allow for steering of the wheel (Paragraph [0107]: “The front wheel 14 is connected to a hub 260 that is rotationally connected to the kingpin 256 such that the wheel 14 can rotate about the wheel rotation axis 262”).
Regarding Claim 19, Booth discloses a driving device (Figure 20: rear differential 34), an axle shaft (Figure 20: left drive shaft 40), wherein the driving device is arranged on the frame (Figure 20: rear differential 34 arranged on vehicle frame), the axle shaft is in transmission fit with the driving device (Figure 20: drive shaft 40 is connected to rear differential 34), and an outer end of the axle shaft extends toward the axle support (Figure 20: outer end of drive shaft extends towards rear knuckle 44L). However, Booth does not explicitly teach a stabilizer bar. De Grammont discloses and a stabilizer bar (Figure 5: torsion bar 426),  the stabilizer bar is arranged on the frame (Paragraph [0124]: "The torsion bar 426 is connected via two pillow blocks 424 to the members 210 of the rear portion 104 of the frame 12 as can be seen in FIG. 5"), and the trailing arm and located on an upper front side of the axle shaft and on a front side of the driving device (Figure 5: torsion bar 426 connected to topside of trailing arm 350, and in front of transaxle 34). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the stabilizer bar of De Grammont in order to stabilize the trailing arms and further attach the trailing arms to the frame (Paragraph [0124]: “As best seen in FIG. 24A, the left and right trailing arms 350 are each pivotally connected to links 422. Each link 422 is connected by a ball joint (not shown) to its corresponding trailing arm 350 by the plate 382 and the bracket 384 between which its lower end is received. The links 422 extend upward and pivotally connect via ball joints to opposite ends of a torsion bar 426. The torsion bar 426 is connected via two pillow blocks 424 to the members 210 of the rear portion 104 of the frame 12 as can be seen in FIG. 5”).
Regarding Claim 20, Booth as modified discloses the stabilizer bar comprises: a main bar section and branch bar sections (Figure 24a: stabilizer bar 426 comprises a main bar section and branch sections), the main bar section being arranged on the frame (Paragraph [0124]: "The torsion bar 426 is connected via two pillow blocks 424 to the members 210 of the rear portion 104 of the frame 12 as can be seen in FIG. 5"), the branch bar sections being connected to both sides of the main bar section and extending toward a rear direction (Figure 24a: branch sections of stabilizer bar 426 extend rearwards), and rear end of each of the branch bar sections being coupled to an upper part of the trailing arm (Figure 21: torsion bar 426 connected to topside of trailing arm 350).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Murray (US20150251510A1), henceforth referred to as Murray.
Regarding Claim 12, Booth does not teach the mounting axis of the upper or lower mounting axes being located above the rotation axes of the tie rod ends. Murray discloses the mounting axis of the upper mounting end is located above the mounting axis of the outer end of the upper tie rod in an up-down direction and/or the mounting axis of the lower mounting end is located above the mounting axis of the outer end of the lower tie rod in the up-down direction (Figure 2: lower trailing arm attachment bracket 54 is vertically higher than fore and aft attachment points 36 and 38). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the trailing arm connection location of Murray in order to allow for wheel movement and suspension geometry (Paragraph [0030]: “This allows easy rotation of the trailing link 46 in a vertical plane as the wheel 10 rises and falls, and also allows some movement in other directions to accommodate the suspension geometry”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Coppuck (US10226977B2), henceforth referred to as Coppuck.
Regarding Claim 14, Booth does not teach the mounting axes of the upper or lower mounts being parallel to the upper and lower tie rod mounting axes. Coppuck discloses the mounting axis of the upper mounting end and the mounting axis of the outer end of the upper tie rod are arranged in parallel, and/or the mounting axis of the lower mounting end and the mounting axis of the outer end of the lower tie rod are arranged in parallel (Figure 1: lower arms 34 and 32 with respective attachment points 38 and 36 have parallel mounting axes to mounting axis of trailing arm 46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Booth with the mounting axes of Coppuck in order to provide compliance and comfort in the suspension system (Column 4 lines 17-23: “First, an inverted wishbone 28 provides lateral compliance to the system. This is inverted in that, contrary to usual practice, there is a single attachment point 30 at the chassis, from which two wishbone arms 32, 34 extend to (respectively) a fore attachment point 36 and an aft attachment point 38 on the lower flange 27”).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Safranski (US20120031688A1) and Sawai (US20190291521A1), which both disclose off-road vehicles with trailing arm suspension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614